Citation Nr: 1118981	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA surgery performed on December 31, 2001, and subsequent VA medical treatment for a right ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the RO.  

In September 2004, the Veteran testified at an RO hearing; in April 2006, the Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  Copies of these transcripts have been reviewed and associated with the record.  

This claim was previously before the Board and remanded in January 2006.  

As a final preliminary matter the Board notes that after the last supplemental statement of the case (SSOC) was issued in June 2009, the Veteran was examined by the VA in March 2010 to evaluate one of his service-connected disabilities.  The Board observes that the examination report contains some statements from the Veteran and the examiner pertaining to the Veteran's right ankle.  However, in reviewing the evidence of record, the Board finds that the information contained in the March 2010 VA examination report is cumulative and redundant of the evidence of record therefore the case need not be remanded for the issuance of an SSOC.  See 38 C.F.R. § 19.31 (2010).


FINDING OF FACT

Any additional disability the Veteran may have incurred as a result of elective surgery performed by VA on December 31, 2001, and subsequent VA medical treatment for a right ankle fracture was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treatment providers, or the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA surgery performed on December 31, 2001, and subsequent VA medical treatment for a right ankle fracture, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or context of such notice are not prejudicial to the claimant.  Id.

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court, in Dingess, held that the VCAA notice includes how disability ratings and/or effective dates will be assigned if the claim is granted.  Id.

In a November 2003 pre-rating letter, the VA informed the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151.  Subsequently, in November 2006, the Veteran was once again notified of what evidence was necessary to establish entitlement to compensation under 38 U.S.C.A. § 1151 and was notified of how a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess.  Subsequently, VA readjudicated the claim and issued a June 2009 SSOC.  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA- compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim decided herein.  The Veteran's service treatment records, post-service VA treatment records, and identified private treatment records have been obtained.  Additionally, he has been afforded two VA examinations in regards to this claim.  Moreover, the Board finds that VA has substantially complied with the Board's October 2006 remand as it provided the prescribed notice, asked the Veteran to identify all VA and non-VA health care providers that had treated him for his right ankle from September 15, 2005 to the present, and provided the Veteran with a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above; it finds that the notice and development of the claim decided herein has been consistent with these provisions. Accordingly, the Board will proceed to a decision on the merits.

II. Pertinent Laws and Regulations

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under the provisions of 38 U.S.C.A. § 1151, a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation for claims filed on or after October 1, 1997, as here. The proximate cause of death must also be an event not reasonably foreseeable.  Id.  But see generally Brown v. Gardner, 513 U. S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran or his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

III. Analysis

In this case the Veteran has asserted that he has incurred an additional disability as a result of surgery performed by VA hospital on December 31, 2001, and subsequent VA medical treatment for a right ankle fracture.  

On December 18, 2001, the Veteran was seen for a follow-up appointment after sustaining an ankle dislocation with a resultant medial and lateral malleolar fracture while playing football on December 16, 2001.  The Veteran was reportedly seen at the Rebsamen emergency department, where he underwent a closed reduction.  He presents with minimal complaints of pain and a well-molded, well-fitting, and well-padded short leg splint.  On examination, he had good dorsalis pedis and posterior tibial pulses after the splint was taken down.  His right lower extremity was very swollen with edematous skin changes consistent with his injury without any evidence of fracture blister.  He easily wiggled and flexed his toes without difficulty.  The assessment was history of ankle fracture with resultant right bimalleolar fracture.  The Veteran was to return in two days for reevaluation of swelling and skin changes.  If his swelling was adequately decreased at that time, he would undergo open reduction and internal fixation (ORIF).  If not, his ankle would remain elevated over the Christmas holiday and undergo an ORIF after the holiday season.  The Veteran's ankle was resplinted with a new posterior stabilized splint.
When seen two days later, the ankle continued to be significantly swollen.  The skin over the area was very tight and there were no skin wrinkles.  The Veteran understood the risks of surgery with this type of skin swelling and it was agreed by all that he needed to wait a little further.  In the interim, he was to keep his right ankle strictly elevated over the next week and hopefully by that time the swelling would be down enough to proceed with surgical intervention.  On December 27, 2001, nearly two weeks after his injury, the swelling had gone down significantly and there was beginning to appear some wrinkles over the lateral aspect of his ankle and the dorsal aspect of his foot.  The Veteran was to continue strict elevation over the weekend, and he was scheduled for an ORIF, both of the fibula, with two screws through an open approach to the medial malleolus, the following Monday.

Prior to surgery, the indications, risks, benefits and alternatives were discussed with the Veteran and/or his representative and he and/or his representative freely consented to the procedure/treatment without coercion.  The Veteran and the counseling physician signed an Optional Form 522, Request for Administration of Anesthesia and for Performance of Operations and other Procedures.  The counseling physician noted that he had explained the proposed procedure(s), attendant risks involved, and expected results, listing the following as possible risks/outcomes: infection, bleeding, injury to nerve, vessels and soft tissue, death, malunion, and neuroma.  On December 31, 2001, the Veteran underwent elective ORIF of the right ankle.  He had medial malleolar screws and a fibular plate placed.  It was noted that the Veteran tolerated the procedure well and was delivered to the recovery room in stable condition.  

The VA Chief of Orthopaedics, in a statement dated January 15, 2002, indicated that the Veteran would be nonweight-bearing for the next two weeks and would require limited walking in his cast for an additional two weeks.

In February 2002, the Veteran returned to the VA clinic seven weeks status post ORIF of his right ankle fracture.  He was noted to be doing well.  The fracture site was nontender; x-rays showed good alignment and good healing.  The skin incision was clean and there was no evidence of infection.  The Veteran was advised to stay in a boot walker for all weight-bearing activities.  He was cautioned against weight bearing out of his boot walker and was told to gradually advance his weight-bearing status.  A February 2002 x-ray of the right ankle showed the hardware transfixing the distal fibula and medial malleolus.  A March 2002 x-ray showed some soft tissue swelling surrounding the ankle.  A March 2002 VA treatment record shows that the Veteran was seen and his x-rays were reviewed, which looked excellent.  On physical examination, he had full range of motion of his right foot.  The Veteran was tender to palpation over the medial malleolus and had pain with inversion of his right foot, which he described as not excruciating.  Distal pulses were intact.  Light touch sensation was intact to all five nerves of the foot.  X-rays revealed nonunion of the medial malleolus.  Treatment options were discussed and he was instructed to return to the clinic as needed.  The Veteran indicated that the pain was not too significant at that time.

When seen at an October 2002 VA consult, the Veteran complained of stiffness and soreness in his right ankle.  He had not done any therapy or activities to normalize his ankle movement.  Another VA clinic noted shows complaints of continued medial malleolus pain.  The Veteran reported that he had been weight-bearing as tolerated and had no other complaints.  On examination, he had full range of motion of the right ankle but was tender to palpation over the medial malleolus.  In July 2003, the Veteran returned to the VA clinic with right ankle complaints.  On examination, he had no instability but was tender to palpation over the medial malleolus incision.  Also, there was prominence distal to the medial malleolus, which might have been a screw backing out.  X-rays revealed that the Veteran was status post fixation of a right distal fibular and medial malleolar fracture.  The ankle mortise was intact.  Mild soft tissue swelling was seen medially and laterally.  At an August 2003 VA follow-up, the Veteran complained of persistent pain in his right ankle.  He had full range of motion of the right ankle without pain; July 2003 VA x-rays had showed that his hardware was in good position.  Treatment options were discussed with the Veteran, and he was scheduled to have the hardware in his right ankle removed.

October 2003 VA x-rays of the right ankle, when compared with those done in July 2003, the metallic plate and screws in relation to distal shaft and lateral malleolus region of the fibula, as well as two metallic screws in relation to the medial malleolus of the tibia had been removed.  A healing fracture at the base of the medial malleolus of the tibia was noted.  The ankle mortise was intact but soft tissue swelling was seen surrounding the medial malleolus region with metallic clips related to recent surgery.  November 2003 VA x-rays showed that since the previous examination, the skin staples had been removed.  Pin tracks were noted in the distal fibula without any evidence of osteomyelitis or fracture in the bone distally.  Healing fracture of the medial malleolus extending into the hartls nodule again was identified.  The right ankle mortise was intact.  Small lucency in the mid-medial aspect of the talar dome was noted, consistent with an osteochondral injury.  

During a February 2004 VA examination, the Veteran reported having had an ORIF on December 31, 2001, for a right ankle fracture and that he wore a cast for three or four weeks, after which the cast was removed and he was placed in a boot and then an air splint.  Ultimately, he was allowed to go to full weight bearing, but continued to have pain in the right ankle.  The Veteran reported that he was told that "his fractures had not healed completely" and he was reevaluated and had surgery in September 2003 for continued pain and for removal of the hardware.  He again was immobilized for a short period of time and was allowed to go to full weight bearing in November 2003.  Current symptoms included a little bit of discomfort in his right ankle all the time, which was worse after walking or after being on his feet for about an hour.  On examination, there was no evidence of right ankle deformity or of the soft tissues.  His feet were noted to be in good condition.  Peripheral pulses were good.  Range of motion of the right and left ankle were similar with 18 to 20 degrees of dorsiflexion and 45 degrees of plantar flexion bilaterally.  The right ankle was stable without deformity or edema noted.  His gait appeared to be normal.  He had service-connected pes planus.  X-rays revealed no definite focal bony abnormality.  Old post surgical changes in the distal right fibula with some arthritis changes were seen at the right ankle on the lateral view of the foot.  The diagnosis was postoperative status bimalleolar fracture of the right ankle with ORIF and subsequent removal of the fixation devices.

A June 2005 VA x-ray of the right ankle reveal mild tibiotalar osteoarthritis.

A July 2005 private treatment record reflects ankle joint posttraumatic arthritis.  

A March 2006 VA ER note shows the Veteran's complaints of right ankle pain.  On examination, there was no swelling; however, x-rays revealed soft tissue swelling diffusely around both malleoli but no fractures or dislocations were noted.  The ankle mortise was intact.  Mild degenerative changes were seen anteriorly, while previous traumatic changes were noted in the distal fibula.  The Veteran was diagnosed with right ankle arthritis.  

An April 2006 private treatment record reflects complaints of right ankle pain with mild swelling and diminished range of motion of the right ankle shown on examination.  

When seen at a May 2006 VA follow-up for complaints of pain and swelling in the right ankle; no swelling was noted on examination.  At a July 2006 VA visit, the Veteran again complained of right ankle pain.  On examination, range of motion of the right ankle was within normal limits without swelling or bruising of the ankle.  Tenderness over the right lateral malleolus was noted.  

A December 2006 private treatment record reflects the Veteran's complaints of pain, swelling and stiffness in the right ankle.  On examination, he had near full dorsiflexion but slight resection of plantar flexion.  There was palpable tenderness about the medial and lateral malleoli.  X-rays showed some early degenerative changes but no other abnormalities.  The impression was posttraumatic osteoarthritis of the right ankle.  Continued use of anti-inflammatory medications was recommended, the private doctor did not feel that there was a surgical solution that would materially improve the Veteran's ankle symptoms.

January 2007 VA x-rays revealed mild arthritic changes at the talotibial joint on the right; while a July 2008 VA x-ray showed arthritic change with spurring of the right ankle.  

During an April 2009 VA examination, the Veteran reported that prior to the December 2001 ORIF, VA physicians told him that he would have metal and screws in his ankle for the rest of his life and that there was a possibility of infection.  He did not remember any other points of complications being discussed with him.  Following surgery, he had a significant amount of pain and swelling in the right ankle.  The Veteran indicated that he was seen two or three times at the VA clinic and that each time he was given reassurances that this would be better.  After the third follow-up visit, he was discharged for the Orthopaedic clinic but continued to have a significant amount of pain and swelling in the right ankle that had become progressively worse.  He denied any drainage or evidence of infection, but asserted that the ankle stayed significantly swollen and puffy.  Finally, his VA primary care provider referred him back to the Orthopaedic clinic, where he was reevaluated and told that it would take time for his ankle to heal.  He was again dismissed from the clinic and asserted that his right ankle continued to swell.  In 2003, the Veteran palpated a hard projection beneath the skin overlying the lateral malleolar area and returned to VA, where he was referred back to the Orthopaedic clinic and told that the hardware would need to be removed.  This was successfully done and, since that time, he continued to have swelling and discomfort in the right ankle.  According to the Veteran, "outside" consultants told him that he had a "bad ankle" and would likely require more surgery because of arthritic changes in the right ankle.  He wore an ankle brace and walked with a cane.

On physical examination, the Veteran was able to dorsiflex to 10 degrees and to plantar flex to 30 degrees.  Three repetitions were performed without any increased limitation of motion due to pain or weakness.  The Veteran had pain on internal rotation of the ankle and discomfort to a lesser degree on external rotation.  After removal of the ankle brace, the diameter of both ankles was essentially the same.  No significant swelling was detected in the right ankle on examination.  The diagnoses were status postoperative medial malleolar fracture with ORIF and subsequent removal of hardware with traumatic arthritis involving the ankle.

After reviewing the claims file and following a lengthy discussion of the events with the Veteran, the April 2009 VA examiner opined that the Veteran did give informed consent.  The Veteran's greatest concern was that he was dismissed from the VA Orthopaedic clinic, while he was still having difficulties and he felt that this was inappropriate and demonstrated a lack of concern or lack of attention.  As far as the surgical procedures done, the VA examiner could not find anything to suggest that there was any inappropriate action on the part of VA.  The examiner could not detect any carelessness, negligence, lack of proper skill, or error in judgment on VA's part.  The Veteran clearly has residual arthritis involving the joint that was likely due to the traumatic event that caused the fracture.  The examiner concluded that he could find no shortcomings in regard to either surgery that was performed, and the Veteran's concern was the impression of a lack of concern manifest in the VA clinic with what he assessed to be a premature dismissal from follow-up.

VA and private treatment are inconclusive as to whether the Veteran incurred any additional disability as a result of the December 31, 2001 surgery and subsequent VA treatment.  The Veteran has been diagnosed with right ankle osteoarthritis by both private and VA doctors.  The February 2004 VA examiner stated that he did not feel that there was any additional disability of the ankle as a result of VA treatment.  The April 2009 examiner found that the Veteran clearly does have residual arthritis involving the joint, but this is likely due to the traumatic event that caused the fracture not VA's treatment.  The Veteran himself has vaguely asserted that he has pain and swelling as a result of the surgery.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Nonetheless, the weight of the probative evidence is against a finding any claimed additional disability is due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing care to the Veteran or is due to an event not reasonably foreseeable.  In this regard, after reviewing the claims file and following a lengthy discussion of the events with the Veteran, the April 2009 VA examiner opined that the Veteran did give informed consent.  The Board agrees.  The record clearly reflects that the Veteran and the counseling physician signed an Optional Form 522, prior to December 2001 ORIF, on which the counseling physician noted that he had explained the proposed procedure(s), attendant risks involved, and expected results, listing the following as possible risks/outcomes: infection, bleeding, injury to nerve, vessels and soft tissue, death, malunion, and neuroma.  Moreover, both the February 2004 and April 2009 VA examiner's found that there was not any carelessness, negligence, lack of proper skill, or error in judgment on VA's part.  The February 2004 VA examiner stated that there was certainly no evidence of carelessness, negligence, or improper skill and application of the treatment that would suggest any problem on the part of the VA.  Similarly, the April 2009 examiner specifically stated that he could find no shortcomings in regard to either surgery that was performed after reviewing the Veteran's claims file and discussing these events at length with the Veteran.  

The Board has also considered the Veteran's lay assertions.  In various statements and during DRO and Board hearings, the Veteran indicated his general discontent with the surgery on his right ankle, stating that he had pain and swelling following surgery which has continued since that time.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, testimony as to whether the Veteran's osteoarthritis of the right ankle is related to the Veteran's December 31, 2001, surgery is an etiological question tied to an internal, not directly observable process, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Cf. Jandreau, supra., and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The lay statements of the Veteran are therefore not competent in this regard.  

The Board affords greater probative weight to the opinions of the February 2004 and April 2009 VA examiners-both of whom reviewed the claims file, interviewed and examined the Veteran-when compared to the Veteran's somewhat vague assertions of a lack of concern manifest in the VA Orthopaedic clinic with what he assessed to be a premature dismissal from follow-up.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Thus, the Board finds that the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for post operative status bimalleolar fracture of the right ankle is denied.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


